DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 19-24, 34 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Goddard (US 5468388 A).
Claim 1, Goddard discloses a container (3) for holding a liquid to be dispensed and a dispensing assembly for extracting liquid (4, 6; abstract; claim 1) from said container, the dispensing assembly comprising a pressure-relief valve (8) for release of excessive pressure in the container and a filter (10) arranged to permit egress of gas from the container through the filter and through the pressure-relief valve, the filter inhibiting egress of liquid from the container through the filter, the pressure-relief valve being closed in the absence of excessive pressure to inhibit ingress of air and contaminants into the container (Col 1, lines 59-61).

Claims 2 and 21, Goddard discloses wherein the filter (10) is in a gas flow path between the interior of the container (3) and the pressure-relief valve (8), or the pressure-relief valve is in a gas flow path between the interior of the container and the filter.

Claims 3 and 22, Goddard discloses wherein the filter (10) inhibits ingress of particulate into the container (Col 1, lines 59-61).

Claims 4 and 23, Goddard discloses wherein the filter (10) comprises pores (Col 1, lines 59-61) which permit passage therethrough of gas but inhibit passage therethrough of particulate.

Claim 5 and 24, Goddard discloses wherein the filter (10) is located within a filter housing (top portion of 3 containing membrane support 11 and filter 10).


Claims 19 and 34, Goddard discloses the filter comprising a hydrophobic membrane (10; Col 1, lines 59-62).

Claim 20, goddard discloses a pressure-relief valve (8) for release of excessive pressure in a container (3) to which the dispensing assembly (4, 6; abstract; claim 1) is fitted and a filter (10) arranged to permit egress of gas from the container through the filter and through the pressure-relief valve (8), the filter inhibiting egress of liquid from a container to which the dispensing assembly is fitted, the pressure-relief valve being closed in the absence of excessive pressure in a container to which the dispensing assembly is fitted so as to inhibit ingress and air and contaminants into a container to which the dispensing assembly is fitted (Col 1, lines 59-62).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 29-34, 37, 38-43 of U.S. Patent No. 11192129. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-19, 21, 25-34, 36 of U.S. Patent No. 10556247. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12 of U.S. Patent No. 9649648. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9211557. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754